PER CURIAM.
Upon consideration of suggestion for Writ of Prohibition filed in this above *756styled matter, and petitioner’s application for issuance of a Rule Nisi' thereon, the Court finds that the suggestion fails to make a prima facie case; whereupon, the application for Rule Nisi is denied and the suggestion for Writ of Prohibition is dismissed.
This action is taken without prejudice to any authorized procedure for review.
HORTON, C. J., and TED CABOT and LAMAR WARREN, Associate Judges, concur.